Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into effective
(the “Effective Date”) as of February 9, 2011, by and between Global Traffic
Network, Inc., a Nevada corporation located at 880 Third Avenue, 6th Floor, New
York, NY 10022 (the “Company”), and William L. Yde III, with a mailing address
of 208 West Stafford Road, Westlake Village, California 91361 (the “Employee”).
BACKGROUND
     A. Global Traffic Network, Inc., a Delaware corporation and predecessor to
the Company (“Global Delaware”), and Employee have previously entered into that
certain Employment Agreement effective as of March 29, 2006 (the closing date of
the Global Delaware’s initial public offering), as amended by that certain
Amendment No. 1 to Employment Agreement dated July 1, 2008, by and between the
Employee and the Company (as the successor in interest to Global Delaware) (as
so amended, the “Previous Agreement”).
     B. The Company desires to employ Employee as the Company’s President and
Chief Executive Officer in accordance with the terms and conditions of this
Agreement, and wishes to obtain reasonable protection against unfair competition
from Employee following termination of employment and to protect itself against
unfair competition and the use of its confidential business and technical
information.
     C. Employee wishes to provide services to the Company in exchange for
compensation and is willing to grant the Company the benefits of the various
covenants contained herein.
     D. The Company and the Employee wish to enter into this Agreement to
supersede and replace the Previous Agreement in its entirety.
AGREEMENT
     Now, Therefore, in consideration of the foregoing facts, the mutual
covenants set forth herein and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Employment. The Company hereby employs Employee as the Company’s
President and Chief Executive Officer, and Employee hereby accepts such
employment and agrees to serve the Company to the best of his ability, promoting
the Company’s interests and business and devoting substantially all of his
business time, energy and skill to such employment.
     2. Duties and Powers. While Employee is employed hereunder, and excluding
any periods of vacation, sick, disability or other leave to which Employee may
be entitled, Employee agrees to devote substantially all of Employee’s attention
and time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Employee pursuant hereto and under the Company’s bylaws as amended from time to
time, to use Employee’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. Employee shall perform such duties under the
direction of, and shall report to, the Company’s Board of Directors (the
“Board”) or a committee thereof. Employee shall comply with the Company’s
policies and procedures; provided,

 



--------------------------------------------------------------------------------



 



however, that to the extent such policies and procedures are inconsistent with
this Agreement, the provisions of this Agreement shall control.
     3. Term. The Employee’s appointment and position hereunder shall be
effective as of the Effective Date. This Agreement shall continue until June 30,
2014 or until earlier terminated as provided pursuant to Section 9.
     4. Salary. The Company shall pay Employee an annual salary of $595,000.00
through June 30, 2014. Commencing July 1, 2012, and throughout the term of this
Agreement, Employee’s annual salary shall be subject to discretionary increases
of $25,000 on July 1 of each year, provided that certain operating profit goals
as determined by the Board or the Compensation Committee thereof have been
achieved. Payment of Employee’s salary shall be made in accordance with the
Company’s normal payroll business practices.
     5. Annual Bonus. During the term of this Agreement, Employee shall be
entitled to receive an annual performance-based bonus (the “Bonus”) of up to 50%
of Employee’s base salary for each of fiscal 2011, 2012, 2013 and 2014. The
amount of the Bonus, if any, will be determined and paid based upon satisfaction
of certain operating profit goals to be determined by the Board or the
Compensation Committee thereof for the applicable fiscal year. Subject to
Employee remaining an active employee of the Company through the end of the
applicable fiscal year, the Bonus, if any, for such fiscal year will be paid not
later than the 15th day of the third month after the end of the fiscal year in
which the Bonus has been earned.
     6. Equity Awards; Accelerated Vesting.
     (a) Employee may receive a grant of up to 500,000 shares of the Company’s
common stock (the “Share Grant”) if: (i) the Company’s stock has traded at an
average closing sales price of $30.00 per share of common stock for 20
consecutive trading days, as reported on the NASDAQ (or such other market or
exchange if the Company’s common stock is then quoted or listed on a market or
exchange other than the NASDAQ); and (ii) the Board in its sole discretion
determines to grant Employee the Share Grant. Employee recognizes, acknowledges
and agrees that even if the condition set forth in “(i)” above is met, whether
the Share Grant is made is in the sole discretion of the Board and if the Board
determines not to make the Share Grant, Employee shall have no recourse or right
to obtain the Share Grant. The Company reserves the right to withhold the
requisite number of shares from the Share Grant to cover federal, state and
other tax obligations of the Company with respect to the Share Grant.
     (b) Employee will receive, as of the Effective Date, a grant of 50,000
shares of the Company’s common stock, pursuant to the Company’s Amended and
Restated 2005 Stock Incentive Plan, which are restricted with respect to sale
and transfer (the “Restricted Stock”). The restrictions on the Restricted Stock
will lapse in two installments of 16,666 shares on the first and second
anniversary of the date of grant and a final installment of 16,668 shares on
third anniversary of the date of grant.
     (c) In the event of an acquisition of the Company through the sale of
substantially all of the Company’s assets or through a merger, exchange,
reorganization or liquidation of the Company or a similar event as determined by
the Board or the Compensation Committee thereof (such transaction, as defined in
the Company’s Amended and Restated 2005 Stock Incentive Plan, a “Transaction”),
all unvested options to purchase Company stock, shares of Restricted

2



--------------------------------------------------------------------------------



 



Stock, or other equity-based incentives awarded to Employee will immediately
vest upon the closing of such Transaction.
     7. Other Benefits. Employee shall be entitled to participate in or receive
benefits under any employee-benefit plan made available by the Company in the
future to its employees based in the United States (including without limitation
medical, dental and life insurance benefits), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.
Nonetheless, in its sole discretion the Company may amend or terminate any such
employee-benefit plan providing benefits generally to its employees. Employee
shall be entitled to an aggregate of four weeks of paid vacation in each
calendar year. Notwithstanding the foregoing, unless and until the Company
elects to provide its United States based employees (including Employee) with
medical insurance, the Company shall pay Employee $1,000 per month in lieu
providing Employee with such benefit.
     8. Reimbursement of Business Expenses. Upon presentation of appropriate
receipts and/or vouchers, the Company shall reimburse Employee for the
reasonable and necessary expenses he incurs in connection with the performance
of his duties, in accordance with any and all Company’s policies and procedures
governing such expenses.
     9. Termination.
     (a) Notwithstanding the term set forth in Section 3 hereof, this Agreement
may be earlier terminated as set forth below:
     (i) by the Company without Cause (as defined below) upon 30 days written
notice to Employee;
     (ii) by the Company, immediately upon written notice to Employee for the
following events, each of which would constitute “Cause”: (a) Employee is
convicted of a felony; (b) Employee has materially breached this Agreement; (c)
Employee’s material violation of a Company policy that has a materially adverse
effect on the Company; (d) Employee’s failure to perform his duties as the
Company’s President and Chief Executive Officer as required by this Agreement,
which failure has not been cured by Employee after ten days written notice
thereof to Employee by the Company; or (e) Employee’s habitual intoxication,
drug use or chemical substance abuse by any intoxicating or chemical substance;
     (iii) by Employee in the event (a) of a material breach of this Agreement
by the Company, or (b) that Employee is required to report directly to anyone
other than the the Board of Directors (or a committee thereof); provided,
however, that in either case: (x) Employee has provided written notice to the
Board of the existence of such breach within a period not to exceed ninety
(90) days following its initial occurrence; (y) the Company has failed to cure
such breach within a period of (30) days following the Board’s receipt of such
notice from Employee; and (z) Employee terminates his employment with the
Company within a period of time not to exceed thirty (30) days following the
expiration of the Company’s cure period under subsection (y) above;
     (iv) by Employee voluntarily upon at least 30 days written notice to the
Company, specifying an effective date for such termination; and
     (v) upon the death or disability of Employee. For the purposes of this
Agreement, Employee’s “disability” shall occur if Employee shall become
incapacitated

3



--------------------------------------------------------------------------------



 



by accident or illness and, in the sole reasonable determination of the Board,
shall be unable to perform the duties of the positions he then occupies with
reasonable accommodation for a period of time of not less than 90 consecutive
days, and the Company provides 30 days written notice to the Employee at any
time after such period of disability.
     (b) In the event of any termination occurring by virtue of paragraphs
(i) through (v) above, Employee shall be entitled to compensation and benefits,
if any, accrued through the effective date of termination. Furthermore, if
Employee’s employment is terminated pursuant to paragraphs (i) or (iii) above,
he shall continue to receive the salary payments specified in Section 4 for the
18-month period immediately following the effectiveness of any such termination
(the “Severance Payments”).
     (c) Except as provided in the following paragraph, the Company shall make
all Severance Payments due pursuant to this Section 9, and all payments made
pursuant to the preceding paragraph, at the times and in the manner that
Employee’s salary would have been paid but for the termination of Employee’s
employment and shall otherwise comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (“Section 409A”).
     If, as of the date Employee’s employment is terminated: (i) the Company’s
common stock is publicly traded (as determined under Section 409A),
(ii) Employee is a “specified employee” (as determined under Section 409A), and
(iii) any portion of the Severance Payments due pursuant to this Section 9, or
any amounts payable under the second preceding paragraph of this Section 9,
would exceed the sum of the applicable limited separation pay exclusions as
determined pursuant to Section 409A, then payment of the excess amount shall be
delayed until the first regular payroll date of the Company following the six
month anniversary of the date of Employee’s employment termination (or, if
earlier, the date of his or her death), and shall include a lump sum equal to
the aggregate amounts that Employee would have received had payment of this
excess amount commenced following the date of Employee’s employment termination
as provided in this Section 9. If Employee continues to perform any services for
the Company (as an employee or otherwise) after the date of Employee’s
employment termination, such six month period shall be measured from the date of
Employee’s “separation from service” as defined pursuant to Section 409A.
     (d) Notwithstanding any contrary provisions of this Agreement, the Company
shall, before the due date for payment of any amounts that become payable
pursuant to Section 9(b) or 6(c) hereof, cause an independent national
accounting firm designated by the Company (the “Accounting Firm”) to compute
whether there would be any “excess parachute payments” payable to Employee,
within the meaning of Code Section 280G, taking into account the total
“parachute payments,” within the meaning of Code Section 280G, payable to
Employee by the Company or any successor thereto under this Agreement and any
other plan, agreement or otherwise. If there would be any excess parachute
payments, the Accounting Firm will compute the net after-tax proceeds of such
total “parachute payments” that would be paid to Employee, after taking into
account all applicable federal, state and local income and employment taxes, and
the excise tax imposed by Code Section 4999, if either (a) the payments
hereunder were reduced, but not below zero, such that the total parachute
payments payable to Employee would not exceed three (3) times the “base amount”
as defined in Code Section 280G, less One Dollar ($1.00); or (b) the payments
hereunder were not reduced. If reducing the payments hereunder would result in a
greater after-tax amount of such proceeds being paid to Employee, then such
lesser amount

4



--------------------------------------------------------------------------------



 



shall be paid to Employee. Any good faith determination by the Accounting Firm
shall be final, binding and conclusive upon the Company and Employee, subject to
the following paragraph.
     As a result of uncertainty in the application of Code Section 280G, it is
possible that excess parachute payments will be paid when such payment would
result in a lesser amount of such after-tax proceeds being paid to Employee. In
any such case, the payment of any excess parachute payment under this Agreement
will be void ab initio to the extent of any such excess. Any excess will be
treated as an overpayment by the Company to the Employee. Employee will return
the overpayment to the Company, within fifteen (15) business days after any
determination by the Accounting Firm that excess parachute payments have been
paid when not so intended, with interest at an annual rate equal to the rate
provided in Code Section 1274(d) (or 120% of such rate if the Accounting Firm
determines that such rate is necessary to avoid an excise tax under Code
Section 4999) from the date Employee received the excess until it is repaid to
the Company.
     All fees, costs and expenses (including, but not limited to, the cost of
retaining experts) of the Accounting Firm shall be borne by the Company; and the
Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for federal, state and local purposes at the highest
possible marginal tax rates that could be applicable to Employee in the year of
receipt of the payments, unless Employee agrees otherwise.
     10. Confidential Information.
     (a) Employee will hold all Confidential Information (as defined below) in
the strictest confidence and never use, disclose or publish any Confidential
Information without the prior express written permission of the Company and its
Board. Employee agrees to maintain control over any Confidential Information
obtained, and restrict access thereto to the Company’s employees, agents or
other associated parties who have a need to use such Confidential Information
for its intended purpose. Employee agrees to advise and inform any party to whom
he has provided access to the Confidential Information of its confidential
nature, and further agrees to ensure that such parties be bound by the terms and
obligations of this Agreement that relate to confidentiality.
     (b) Upon the Company’s request, all records and any compositions, articles,
devices and other items which disclose or embody Confidential Information,
including all copies or specimens thereof in Employee’s possession, whether
prepared or made by Employee or others, will be delivered to the Company.
     (c) All documents and tangible items provided to Employee by the Company or
created by Employee for use in connection with his employment by the Company are
the sole and exclusive property of the Company and shall be promptly returned to
the Company upon termination of employment with the Company, together with all
copies, recordings, notes or reproductions of any kind made from or about the
documents and tangible items or the information they contain.
     (d) For purposes of this Agreement and subject to the following paragraph,
the term “Confidential Information” shall mean all information developed by
Employee as a result of his work with, for, on behalf of or in conjunction with
the Company and any information relating to

5



--------------------------------------------------------------------------------



 



the Company’s processes and products, including information relating to
research, development, manufacturing, know-how, formulae, product ideas,
inventions, trade secrets, patents, patent applications, systems, products,
programs and techniques and any secret, proprietary or confidential information,
knowledge or data of the Company. All information disclosed to Employee or to
which Employee obtains access, whether originated by Employee or by others,
which is treated by the Company as “Confidential Information,” or which Employee
has a reasonable basis to believe is “Confidential Information,” will be
presumed to be “Confidential Information.”
     Notwithstanding the foregoing definition, the term “Confidential
Information” will not apply to information which (i) Employee can establish by
documentation was known to Employee prior to its receipt by Employee from the
Company, (ii) is lawfully disclosed to Employee by a third party not deriving
such information from the Company, or (iii) is presently in the public domain or
becomes a part of the public domain through no fault of Employee.
     (e) The Company shall in turn keep all personal nonpublic information about
Employee that the Company may now have or hereafter acquire in strict confidence
and shall not disclose any such personal nonpublic information except as
required by law or ordered by a court of competent jurisdiction, or with the
consent, express or implied, of Employee himself.
     11. Restrictive Covenants. Employee agrees that during the period Employee
is employed by the Company (commencing on the Effective Date) and continuing for
a period one year following the termination of this Agreement for any reason or
no reason, Employee will not, without the prior express written consent of the
Company, directly or indirectly, engage in any of the following actions:
     (a) render services, advice or assistance to any corporation, person,
organization or other entity which engages in the provision of traffic and/or
news information to radio or television stations anywhere outside of the United
States, or engage in any such activities in any capacity whatsoever, including
without limitation as an employee, independent contractor, officer, director,
manager, beneficial owner, partner, member or shareholder of any provider of
traffic and/or news information; provided, however, that Employee may be a
shareholder of a corporation other than the Company, required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934 where his total holdings are less than one
percent of the issuing corporation’s issued and outstanding publicly traded
securities; or
     (b) induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company or a
related entity to cease doing business with the Company or a related entity, or
in any way interfere with the relationship between any such customer, vendor,
licensee, licensor or other business relation and the Company or a related
entity; or
     (c) induce, solicit or endeavor to entice or attempt to induce any employee
of the Company or a related entity to leave the employ of the Company or a
related entity, or to work for, render services or provide advice to or supply
confidential business information or trade secrets of the Company or a related
entity to any third person or entity, or to in any way interfere adversely with
the relationship between any such employee and the Company or a related entity.
     12. Conflicts of Interest. Employee agrees that he will not, directly or
indirectly, transact business with the Company or a related entity for his own
benefit, or as agent, owner, partner or

6



--------------------------------------------------------------------------------



 



shareholder of any other entity; provided, however, that any such transaction
may be entered into if approved by a majority of the disinterested directors
serving on the Board after full disclosure.
     13. Further Assurances. Each party shall, without further consideration,
execute such additional documents as may be reasonably required in order to
carry out the purpose and intent of this Agreement.
     14. Arbitration.
     (a) The parties will, to the greatest extent possible, endeavor to resolve
any disputes relating to the Agreement through amicable negotiations. Failing an
amicable settlement, any controversy, claim or dispute arising under or relating
to this Agreement, including the existence, validity, interpretation,
performance, termination or breach of this Agreement, will finally be settled by
binding arbitration before a single arbitrator (the “Arbitration Tribunal”)
which will be jointly appointed by the parties. The Arbitration Tribunal shall
self-administer the arbitration proceedings utilizing the Commercial Rules of
the American Arbitration Association (“AAA”); provided, however, the AAA shall
not be involved in administration of the arbitration. The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least five years of corporate or commercial law experience and
have at least an AV rating by Martindale Hubbell. If the parties cannot agree on
an arbitrator, either party may request the AAA to appoint an arbitrator which
appointment will be final.
     (b) The arbitration will be held in that particular State and municipal
location in which the Company’s headquarters, at the time of any such
arbitration’s institution, is located. Each party will have discovery rights as
provided by the Federal Rules of Civil Procedure within the limits imposed by
the arbitrator; provided, however, that all such discovery will be commenced and
concluded within 60 days of the selection of the arbitrator. It is the intent of
the parties that any arbitration will be concluded as quickly as reasonably
practicable. Once commenced, the hearing on the disputed matters will be held
four days a week until concluded, with each hearing date to begin at 9:00 a.m.
and to conclude at 5:00 p.m. The arbitrator will use all reasonable efforts to
issue the final written report containing award or awards within a period of
five business days after closure of the proceedings. Failure of the arbitrator
to meet the time limits of this Section 14 will not be a basis for challenging
the award. The Arbitration Tribunal will not have the authority to award
punitive damages to either party. Each party will bear its own expenses, but the
parties will share equally the expenses of the Arbitration Tribunal. The
Arbitration Tribunal shall award attorneys’ fees and other related costs payable
by the losing party to the successful party as it deems equitable. This
Agreement will be enforceable, and any arbitration award will be final and
non-appealable, and judgment thereon may be entered in any court of competent
jurisdiction. Notwithstanding the foregoing, claims for injunctive relief, may
be brought in a state or federal court in the state court in Las Vegas, Nevada.
     15. General Provisions. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Nevada without regard to its
conflicts-of-law provisions. The venue for any action hereunder shall be in Las
Vegas, Nevada. If any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, invalid or unenforceable, such provision
shall be construed and enforced as if it had been more narrowly drawn so as not
to be illegal, invalid or unenforceable, and such illegality, invalidity or
unenforceability shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement. This Agreement contains
the entire understanding of the parties with regard to all matters contained
herein. Employee acknowledges and agrees that this Agreement supersedes and
replaces all prior agreements relating to the matter contained herein,
including, but not limited to, the Previous Agreement, and that the Previous
Agreement is null and

7



--------------------------------------------------------------------------------



 



void and has no further effect. There are no other agreements, conditions or
representations, oral or written, expressed or implied, with regard to the
matters contained in this Agreement other than those referenced in this
paragraph. This Agreement is and shall be binding upon the heirs, personal
representatives, legal representatives, successors and assigns of the parties
hereto; provided, however, that Employee may not assign this Agreement because
the services to be rendered hereunder are unique and personal in nature. This
Agreement may be amended only in writing, signed by both parties. Any waiver by
either party of compliance with any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision of
this Agreement, or of any subsequent breach by such party of a provision of this
Agreement. Any notice to be given under this Agreement by either Employee or the
Company shall be in writing and shall be effective upon personal delivery or
delivery by mail, registered or certified, postage prepaid with return receipt
requested. Mailed notices shall be addressed to the party at the address set
forth at the beginning of this Agreement, but each party may change its or his
address by written notice in accordance with this paragraph. Notice delivered
personally shall be deemed given as of actual receipt and mailed notices shall
be deemed given as of three business days after mailing. The parties hereby
mutually represent and warrant that they are authorized to execute and deliver
this Agreement, that this Agreement will be valid and enforceable against each
party upon their execution and delivery of the same, and that there are no
restrictive agreements binding them which may affect their ability to perform
their respective obligations hereunder. If any party is made or shall become a
party to any litigation (including arbitration) commenced by or against the
other party involving the enforcement of any of the rights or remedies of such
party, or arising on account of a default of the other party in its performance
of any of the other party’s obligations hereunder, then the parties shall bear
their own expenses and attorneys’ fees. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Signatures delivered by
facsimile and other means of electronic communication shall be valid and binding
to the same extent as original signatures.
     16. Compliance with Section 409A. To the extent any provision of this
Agreement may be deemed to provide a benefit to Employee that is treated as
non-qualified deferred compensation pursuant to Section 409A, such provision
shall be interpreted in a manner that qualifies for any applicable exemption
from compliance with Section 409 or, if such interpretation would cause any
reduction of benefit(s), such provision shall be interpreted (if reasonably
possible) in a manner that complies with Section 409A and does not cause any
such reduction.
     17. Survival. The rights and obligations set forth in Section 9 of this
Agreement, the restrictions set forth in Sections 10 and 11 of this Agreement,
and the provisions of Sections 14, 15 and 16 of this Agreement, shall survive
the termination of this Agreement and/or Employee’s employment with the Company.
Signature Page Follows

8



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Employment Agreement on
this 9th day of February, 2011.

            COMPANY:

GLOBAL TRAFFIC NETWORK, INC.
a Nevada corporation
      By:   /s/ Scott E. Cody         Scott E. Cody, Chief Financial Officer   
            EMPLOYEE:
      /s/ William L. Yde III       William L. Yde III   

Signature Page — Employment Agreement

 